          Case 2:18-cv-03145-DJH Document 32 Filed 12/13/18 Page 1 of 3



 1 Marvin C. Ruth (024220)
   COPPERSMITH BROCKELMAN PLC
 2 2800 North Central Avenue, Suite 1900
   Phoenix, Arizona 85004
 3 T: (602) 224-0999
   F: (602) 224-6020
 4 mruth@cblawyers.com
 5 Attorneys for Plaintiff Wilmington Savings Fund Society, FSB dba Christiana Trust as
   trustee for Deephaven Residential Mortgage Trust 2017- 1
 6
 7                                   UNITED STATES DISTRICT COURT

 8                                         DISTRICT OF ARIZONA

 9       Wilmington Savings Fund Society, FSB dba No. 2:18-CV-03145-DJH
         Christiana Trust, not in its individual capacity but
10       solely as trustee for Deephaven Residential
         Mortgage Trust 2017-1,                               CERTIFICATION OF
11                                                            PLAINTIFF’S COUNSEL
                      Plaintiff,
12
         v.
13
         Mark Edward Dillon, an individual, and as trustee
14       of the Mark Edward Dillon Revocable Living
         Trust, Dated 9/12/2017; Adrian Fontes, solely in
15       his capacity as Maricopa County Recorder; Jason
         Mussman, an individual and Pooneh Mussman, an
16       individual, and Does I through 20, inclusive;
17                          Defendants.
18                   Pursuant to the Court’s December 10, 2018 Order directing the parties to meet and

19 confer with respect to Plaintiff’s Motion to Dismiss Defendant Mark Dillon’s
20 Counterclaim, counsel for Plaintiff Wilmington Savings Fund Society, FSB (“WSFS”)
                                                                              1
21 and Defendant Dillon met and conferred via telephone on December 13, 2018.
22                   During the meet and confer, Defendant Dillon confirmed that, as set forth in the

23 Motion to Dismiss, his counterclaims consist of the following “claims”: (a) Dillon has
24 paid off the $1.3 million loan he received from WSFS’s predecessor in interest (See Dkt.
25
     Although the Court directed the Defendant to file a Rule 12.1 certification, it was WSFS
     1
26
   that moved to dismiss Defendant’s counterclaims and asked that the Court excuse
27 undersigned counsel from LRCiv. 12.1(c)’s meet and confer requirements. See Dkt. 25.
   Consequently, counsel for WSFS is submitting this certification pursuant to the Court’s
28 Order.
     {00406804.1 }
         Case 2:18-cv-03145-DJH Document 32 Filed 12/13/18 Page 2 of 3



 1 15, Counter-Comp. at 4., ¶ 14), (b) WSFS lacks any interest in the underlying Note and
 2 Deed of Trust because any assignment to WSFS was invalid (id. at 14, ¶ 40), (c) the
 3 assignment of the Deed of Trust to WSFS was fraudulent (id. at 11, ¶ 28), (d) “MERS
 4 lacks the authority under its corporate charter” to foreclose and “cannot transfer” any
 5 interest in the Property (id. at 12, ¶ 31), and (e) that WSFS must first provide Dillon with
 6 the original Note (id. at 14, 40). WSFS has moved to dismiss those claims under Federal
 7 Rule of Civil Procedure 12(b)(6). 2
 8           Although the parties discussed those claims, WSFS maintains that those claims all
 9 fail as a matter of law, and that no amount or manner of amendment can render those
10 claims viable. Defendant Dillon did not request leave to amend, nor did he consent to
11 withdraw his counterclaims.
12           Respectfully submitted this 13th day December, 2018.
13                                               COPPERSMITH BROCKELMAN PLC
14                                               By:/s/ Marvin C. Ruth
                                                    Marvin C. Ruth
15                                                  2800 North Central Avenue, Suite 1900
                                                    Phoenix, Arizona 85004
16                                                  Attorneys for Defendants
17
18
19
20
21
22
23
24
25
26
     2
27    Counsel notes, however, that WSFS’s Motion to Dismiss was filed solely to prevent
   further prejudice to WSFS. As set forth in WSFS’s Motion to Remand [Dkt. #9], the
28 Court lacks subject matter jurisdiction.
   {00406804.1 }                            -2-
         Case 2:18-cv-03145-DJH Document 32 Filed 12/13/18 Page 3 of 3



1                                       CERTIFICATE OF SERVICE
2                    I hereby certify that on December 13, 2018, I electronically transmitted the
3 attached document to the Clerk’s Office using the CM/ECF System for filing and
4 transmittal of a Notice of Electronic Filing to all CM/ECF registrants.
5
6
                                                     s/ Verna Colwell
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     {00406804.1 }                                    -3-
